***** FORM N−PX REPORT ***** ICA File Number: 811−7440 Reporting Period: 07/01/2013 − 06/30/2014 Dimensional Emerging Markets Value Fund OMB APPROVAL OMB Number: 3235-0582 Expires: January 31, 2015 Estimated average burden hours per response…………… UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-7440 DIMENSIONAL EMERGING MARKETS VALUE FUND (Exact name of registrant as specified in charter) 6300 Bee Cave Road, Building One, Austin, TX78746 (Address of principal executive offices) (Zip code) Catherine L. Newell, Esquire, Vice President and Secretary 6300 Bee Cave Road, Building One, Austin, TX78746 (Name and address of agent for service) 512-306-7400 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period: 07/01/2013 − 06/30/2014 ***** FORM N-Px REPORT ***** ICA File Number: 811-07440
